--------------------------------------------------------------------------------

Exhibit 10.1



AMENDMENT
TO
PREFERRED STOCK PURCHASE AGREEMENT
 
 
This Amendment to Preferred Stock Purchase Agreement (this “Amendment”) is made
effective as of August 31, 2010 (the “Amendment Date”) and is entered into by
and among Paradigm Holdings, Inc., a Wyoming corporation (the “Company”), Hale
Capital Partners, LP, a Delaware limited partnership (“Hale Capital”), and EREF
PARA, LLC (“EREF PARA” and, collectively with Hale Capital, the “Purchasers”).
 
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the meanings set forth in the Agreement (as defined below).
 
WHEREAS, the Company and the Purchasers are parties to that certain Preferred
Stock Purchase Agreement dated February 27, 2009 (the “Agreement”);
 
WHEREAS, the Company and the Purchasers are also parties to that certain Consent
and Amendment to Purchase Agreement dated May 26, 2010 (the “Consent and
Amendment”);
 
WHEREAS, the Agreement may be amended by a written instrument signed by Hale
Capital and the Company; and


WHEREAS, each of the Purchasers and the Company recognize that it is in their
best interests to provide that  the Warrants shall not be exercisable until the
earlier to occur of (x) November 1, 2010 and (y) consummation of the Merger (as
defined below) and that the Company shall be under no obligation to reserve
shares for issuance with respect to the Warrants until the earlier to occur of
(x) November 1, 2010 and (y) the consummation of the Merger.
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Company
hereby agree as follows:
 
1.
Amendment of the Agreement.

 
The parties hereby agree to amend the terms of the Agreement as of the Amendment
Date as provided below:
 
1.1           Amendment of Section 4.5(a).  Section 4.5(a) of the Agreement is
hereby amended and restated in its entirety to read as follows:
 
“(a) After the earlier to occur of (x) November 1, 2010 and (y) the Amendment
Date, the Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.”
 
1.2           Amendment of Section 4.7.  Section 4.7 of the Agreement is hereby
amended and restated in its entirety to read as follows:
 
“4.7           Exercise Procedures.  The form of Exercise Notice included in the
Warrants sets forth the totality of the procedures required by the Purchasers in
order to exercise the Warrants.  No other information or instructions shall be
necessary to enable the Purchasers to exercise the Warrants.  After the earlier
to occur of (x) November 1, 2010 and (y) the Amendment Date, the Warrants shall
become exercisable and the Company shall honor exercises of the Warrants, and
shall deliver all Underlying Shares, in accordance with the terms, conditions
and time periods set forth in the Transaction Documents.”

 
 

--------------------------------------------------------------------------------

 

2.             Warrants.  Each of the parties hereto hereby agrees that,
notwithstanding the terms of the Consent and Amendment and the Class A Warrants
dated February 27, 2009 issued to each of Hale Capital and EREF PARA (the “Class
A Warrants”) and the Class B Warrants dated February 27, 2009 issued to each of
Hale Capital and EREF PARA (the “Class B Warrants” and collectively with the
Class A Warrants, the “Warrants”), the Warrants shall not be exercisable until
the earlier to occur of (x) November 1, 2010 and (y) consummation of the merger
of the Company with and into Paradigm Holdings, Inc., a Nevada corporation and
wholly-owned subsidiary of the Company (the “Merger”); provided, that the
foregoing restriction shall not apply in the event of a Fundamental Transaction
(as defined in the Warrants).  Each of the parties hereto further agree, that
notwithstanding the terms of the Consent and Amendment, the Warrants or the
Certificate of Designations, that the Company shall be under no obligation to
reserve shares for issuance with respect to the Warrants until the earlier to
occur of (x) November 1, 2010 and (y) the consummation of the Merger.
 
3.             Miscellaneous.
 
3.1           No Other Changes.  All terms of the Agreement shall remain in full
force and effect as amended hereby.


3.2           Governing Law.  This Amendment shall be governed in all respects
by the internal laws of the State of New York as applied to agreements entered
into among New York residents to be performed entirely within New York, without
regard to principles of conflicts of law.


3.3           Severability.  If any provision of this Amendment is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Amendment shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Amendment.


3.4           Counterparts.  This Amendment may be executed in any number of
counterparts and signatures may be delivered by facsimile or other electronic
means, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to Preferred Stock
Purchase Agreement to be executed effective as of the date first set forth
above.
 
 

 
PARADIGM HOLDINGS, INC.
       
By:
/s/Peter B. LaMontagne
     
Peter B. LaMontagne
   
President and Chief Executive Officer
       
HALE CAPITAL PARTNERS, LP
       
By:
/s/Martin M. Hale, Jr.
     
Martin M. Hale, Jr.
   
Chief Executive Officer
       
EREF PARA, LLC
       
By:   Hale Fund Management, LLC, its Managing Member
       
By:
/s/Martin M. Hale, Jr.
     
Martin M. Hale, Jr.
   
Chief Executive Officer


 

--------------------------------------------------------------------------------